Exhibit 99.3 CONVERTIBLE DEBENTURE INDENTURE DATED AS OF THE 31ST DAY OF DECEMBER, 2009 AMONG ADVANTAGE OIL & GAS LTD. AND COMPUTERSHARE TRUST COMPANY OF CANADA PROVIDING FOR THE ISSUE OF DEBENTURES TABLE OF CONTENTS Page ARTICLE1 INTERPRETATION 1 Definitions 1 Meaning of "Outstanding" 7 Interpretation 7 Headings, Etc 8 Time of Essence 8 Monetary References 8 Invalidity, Etc. 8 Language 8 Successors and Assigns 8 Severability 9 Entire Agreement 9 Benefits of Indenture 9 Applicable Law and Attornment 9 Currency of Payment 9 Non-Business Days 9 Accounting Terms 9 Calculations 9 Schedules 10 ARTICLE2 THE DEBENTURES 10 Limit of Debentures 10 Terms of Debentures of any Series 10 Form of Debentures 11 Form and Terms of Initial Debentures 12 Certification and Delivery of Additional Debentures 18 Issue of Global Debentures 19 Execution of Debentures 20 Certification 20 Interim Debentures or Certificates 21 Mutilation, Loss, Theft or Destruction 21 Concerning Interest 21 Debentures to Rank Pari Passu 21 Payments of Amounts Due on Maturity 22 U.S. Legend on the Debentures 22 Payment of Interest 23 ARTICLE3 REGISTRATION, TRANSFER, EXCHANGE AND OWNERSHIP 24 Fully Registered Debentures 24 Global Debentures 24 Transferee Entitled to Registration 25 No Notice of Trusts 26 Registers Open for Inspection 26 Exchanges of Debentures 26 Closing of Registers 26 Charges for Registration, Transfer and Exchange 27 Ownership of Debentures 27 ARTICLE4 REDEMPTION AND PURCHASE OF DEBENTURES 27 Applicability of Article 27 Partial Redemption 28 Notice of Redemption 28 Debentures Due on Redemption Dates 29 Deposit of Redemption Monies or Common Shares 29 Right to Repay Redemption Price in Common Shares 29 Failure to Surrender Debentures Called for Redemption 32 Cancellation of Debentures Redeemed 32 Purchase of Debentures by the Corporation 32 Right to Repay Principal Amount and Accrued Interest in Common Shares 33 ARTICLE5 SUBORDINATION OF DEBENTURES 35 Applicability of Article 35 Order of Payment 35 Subrogation to Rights of Holders of Senior Indebtedness 36 Obligation to Pay Not Impaired 37 No Payment if Senior Indebtedness in Default 37 Payment on Debentures Permitted 37 Confirmation of Subordination 38 Knowledge of Trustee 38 Trustee May Hold Senior Indebtedness 38 Rights of Holders of Senior Indebtedness Not Impaired 38 Altering the Senior Indebtedness 38 Additional Indebtedness 38 Right of Debentureholder to Convert Not Impaired 38 Invalidated Payments 39 Contesting Security 39 ARTICLE6 CONVERSION OF DEBENTURES 39 Applicability of Article 39 Notice of Expiry of Conversion Privilege 39 Revival of Right to Convert 39 Manner of Exercise of Right to Convert 39 Adjustment of Conversion Price 40 No Requirement to Issue Fractional Common Shares 44 Corporation to Reserve Common Shares 45 Cancellation of Converted Debentures 45 Certificate as to Adjustment 45 Notice of Special Matters 45 Protection of Trustee 45 U.S. Legend on Common Shares 46 ARTICLE7 COVENANTS OF THE CORPORATION 46 To Pay Principal, Premium (if any) and Interest 46 To Pay Trustee's Remuneration 46 To Give Notice of Default 47 Preservation of Existence, etc. 47 Keeping of Books 47 Annual Certificate of Compliance 47 Performance of Covenants by Trustee 47 SEC Notice 47 No Dividends on Common Shares if Event of Default 47 Maintain Listing 48 ARTICLE8 DEFAULT 48 Events of Default 48 Notice of Events of Default 49 Waiver of Default 49 Enforcement by the Trustee 50 No Suits by Debentureholders 51 Application of Monies by Trustee 51 Notice of Payment by Trustee 52 - ii - Trustee May Demand Production of Debentures 52 Remedies Cumulative 52 Judgment Against the Corporation 52 Immunity of Directors, Officers and Others 52 ARTICLE9 SATISFACTION AND DISCHARGE 52 Cancellation and Destruction 52 Non-Presentation of Debentures 53 Repayment of Unclaimed Monies or Common Shares 53 Discharge 53 Satisfaction 54 Continuance of Rights, Duties and Obligations 55 ARTICLE10 COMMON SHARE INTEREST PAYMENT ELECTION 56 Common Share Interest Payment Election 56 ARTICLE11 SUCCESSORS 58 Corporation may Consolidate, Etc., Only on Certain Terms 58 Successor Substituted 58 ARTICLE12 COMPULSORY ACQUISITION 59 Definitions 59 Offer for Debentures 59 Offeror's Notice to Dissenting Shareholders 59 Delivery of Debenture Certificates 60 Payment of Consideration to Trustee 60 Consideration to be held in Trust 60 Completion of Transfer of Debentures to Offeror 60 Communication of Offer to Trust 61 ARTICLE13 MEETINGS OF DEBENTUREHOLDERS 61 Right to Convene Meeting 61 Notice of Meetings 61 Chairman 62 Quorum 62 Power to Adjourn 63 Show of Hands 63 Poll 63 Voting 63 Proxies 63 Persons Entitled to Attend Meetings 64 Powers Exercisable by Extraordinary Resolution 64 Meaning of "Extraordinary Resolution" 65 Powers Cumulative 66 Minutes 66 Instruments in Writing 66 Binding Effect of Resolutions 67 Evidence of Rights Of Debentureholders 67 Concerning Serial Meetings 67 ARTICLE14 NOTICES 67 Notice to Corporation 67 Notice to Debentureholders 67 Notice to Trustee 68 Mail Service Interruption 68 ARTICLE15 CONCERNING THE TRUSTEE 68 No Conflict of Interest 68 Replacement of Trustee 68 - iii - Duties of Trustee 69 Reliance Upon Declarations, Opinions, etc. 69 Evidence and Authority to Trustee, Opinions, etc. 69 Officers' Certificates Evidence 70 Experts, Advisers and Agents 70 Trustee May Deal in Debentures 71 Investment of Monies Held by Trustee 71 Trustee Not Ordinarily Bound 71 Trustee Not Required to Give Security 71 Trustee Not Bound to Act on Trust's Request 71 Conditions Precedent to Trustee's Obligations to Act Hereunder 72 Authority to Carry on Business 72 Compensation and Indemnity 72 Acceptance of Trust 73 Third Party Interests 73 Anti-Money Laundering 73 Privacy Laws 73 ARTICLE16 SUPPLEMENTAL INDENTURES 73 Supplemental Indentures 73 ARTICLE17 EXECUTION AND FORMAL DATE 74 Execution 74 Formal Date 75 Schedule "A" - Form of Initial Debenture Schedule "B" - Form of Redemption Notice Schedule "C" - Form of Maturity Notice Schedule "D" - Form of Notice of Conversion Schedule "E" - Seller's Certificate for Removal of Legend - iv - THIS INDENTURE made as of the 31st day of December, 2009. AMONG: ADVANTAGE OIL & GAS LTD., a corporation existing under the laws of the Province of Alberta and having its head office in the City of Calgary, in the Province of Alberta (hereinafter called "Advantage" or the "Corporation") AND COMPUTERSHARE TRUST COMPANY OF CANADA, a trust company organized under the laws of Canada having an office in the City of Calgary, in the Province of Alberta (hereinafter called the "Trustee") WITNESSETH THAT: WHEREAS the Corporation wishes to create and issue the Debentures in the manner and subject to the terms and conditions of this Indenture; NOW THEREFORE THIS INDENTURE WITNESSES that in consideration of the respective covenants and agreements contained herein and for other good and valuable consideration (the receipt and sufficiency of which are acknowledged), the Corporation and the Trustee covenant and agree, for the benefit of each other and for the equal and rateable benefit of the holders, as follows: ARTICLE1 INTERPRETATION Definitions In this Indenture and in the Debentures, unless there is something in the subject matter or context inconsistent therewith, the expressions following shall have the following meanings, namely: (a) "this Indenture","this Convertible Debenture Indenture", "hereto", "herein", "hereby", "hereunder", "hereof" and similar expressions refer to this Indenture and not to any particular Article, Section, subsection, clause, subdivision or other portion hereof and include any and every instrument supplemental or ancillary hereto; (b) "Additional Debentures" means Debentures of any one or more series, other than the first series of Debentures, being the Initial Debentures, issued under this Indenture; (c) "Advantage" or the "Corporation" means Advantage Oil & Gas Ltd. and includes any successor to or of Advantage which shall have complied with the provisions of Article 11; (d) "Advantage Auditors" or "Auditors of the Corporation" means an independent firm of chartered accountants duly appointed as auditors of the Corporation; (e) "Applicable Period" means any period announced by the Board of Directors as a period of time for which a cash dividend or distribution will be declared and paid by the Corporation to the holders of all or substantially all of the outstanding Common Shares; (f) "Applicable Securities Legislation" means applicable securities laws (including rules, regulations, policies and instruments) in each of the applicable Provinces of Canada; (g) "Beneficial Holder" means any person who holds a beneficial interest in a Global Debenture as shown on the books of the Depository or a Depository Participant; (h) "Board of Directors" means the board of directors of the Corporation or any committee thereof; (i) "Business Day" means any day other than a Saturday, Sunday or any other day that the Trustee in Calgary, Alberta is not generally open for business; (j) "Cash Change of Control" means a Change of Control in which 10% or more of the consideration for the Common Shares in the transaction or transactions constituting a Change of Control consists of: (i) cash, other than cash payments for fractional Common Shares and cash payments made in respect of dissenter's appraisal rights; (ii) trust units, limited partnership units or other participating equity securities of a trust, limited partnership or similar entity; (iii) equity securities that are not traded or intended to be traded immediately following such transactions on a recognized stock exchange; or (iv) other property that is not traded or intended to be traded immediately following such transactions on a recognized stock exchange; (k) "Cash Change of Control Conversion Period" has the meaning ascribed thereto in Section 2.4(k)(i); (l) "Change of Control" means: (i) the acquisition by any Person, or group of Persons acting jointly or in concert (within the meaning of MI 62-104), of voting control or direction of an aggregate of 66 2/3% or more of the outstanding Common Shares; or (ii) the sale of all or substantially all of the assets of the Corporation, but shall not include a sale, merger, reorganization, arrangement, combination or other similar transaction if the previous holders of Common Shares hold at least 50% of the voting control or direction in such merged, reorganized, arranged, combined or other continuing entity (and in the case of a sale of all or substantially all of the assets, in the entity which has acquired such assets) immediately following completion of such transaction; (m) "Change of Control Notice" has the meaning ascribed thereto in Section 2.4(j)(i); (n) "Change of Control Purchase Date" has the meaning ascribed thereto in Section 2.4(j)(i); (o) "Change of Control Purchase Offer" has the meaning ascribed thereto in Section 2.4(j)(i); (p) "Common Shares" means common shares in the capital of the Corporation, as such common shares are constituted on the date of execution and delivery of this Indenture; provided that in the event of a change or a subdivision, revision, reduction, combination or consolidation thereof, any reclassification, capital reorganization, consolidation, amalgamation, arrangement, merger, sale or conveyance or liquidation, dissolution or winding-up, or such successive changes, subdivisions, redivisions, reductions, combinations or consolidations, reclassifications, capital reorganizations, consolidations, amalgamations, arrangements, mergers, sales or conveyances or liquidations, dissolutions or windings-up, then, subject to adjustments, if any, having been made in accordance with the provisions of Section 6.5,"Common Shares" shall mean the shares or other securities or property resulting from such change, subdivision, redivision, reduction, combination or consolidation, reclassification, capital reorganization, consolidation, amalgamation, arrangement, merger, sale or conveyance or liquidation, dissolution or winding-up; (q) "Common Share Bid Request" means a request for bids to purchase Common Shares (to be issued by the Corporation on the Common Share Delivery Date) made by the Trustee in accordance with the Common Share Interest Payment Election Notice and which shall make the acceptance of any bid conditional upon the acceptance of sufficient bids to result in aggregate proceeds from such issue and sale of Common Shares which, together with the cash payments by the Corporation in lieu of fractional Common Shares, if any, equal the Interest Obligation; (r) "Common Share Delivery Date" means a date, not more than 90 days and not less than one Business Day prior to the applicable Interest Payment Date, upon which Common Shares are issued by the Corporation and delivered to the Trustee for sale pursuant to Common Share Purchase Agreements; 2 (s) "Common Share Interest Payment Election" means an election to satisfy an Interest Obligation on the applicable Interest Payment Date in the manner described in the Common Share Interest Payment Election Notice; (t) "Common Share Interest Payment Election Amount" means the sum of the amount of the aggregate proceeds resulting from the sale of Common Shares on the Common Share Delivery Date pursuant to acceptable bids obtained pursuant to the Common Share Bid Requests, together with any amount paid by the Corporation in respect of fractional Common Shares pursuant to Section 10.1(g), that is equal to the aggregate amount of the Interest Obligation in respect of which the Common Share Interest Payment Election Notice was delivered; (u) "Common Share Interest Payment Election Notice" means a written notice made by the Corporation to the Trustee specifying: (i) the Interest Obligation to which the election relates; (ii) the Common Share Interest Payment Election Amount; (iii) the investment banks, brokers or dealers through which the Trustee shall seek bids to purchase the Common Shares and the conditions of such bids, which may include the minimum number of Common Shares, minimum price per Common Share, timing for closing for bids and such other matters as the Corporation may specify; and (iv) that the Trustee shall accept through the investment banks, brokers or dealers selected by the Corporation only those bids which comply with such notice; (v) "Common Share Proceeds Investment" has the meaning attributed thereto in Section 10.1(h); (w) "Common Share Purchase Agreement" means an agreement in customary form among the Corporation, the Trustee and the Persons making acceptable bids pursuant to a Common Share Bid Request, which complies with all applicable laws, including the Applicable Securities Legislation and the rules and regulations of any stock exchange on which the Debentures or Common Shares are then listed; (x) "Common Share Redemption Right" has the meaning attributed thereto in Section 4.6(a); (y) "Common Share Repayment Right" has the meaning attributed thereto in Section 4.10(a); (z) "Conversion Price" means the dollar amount for which each Common Share may be issued from time to time upon the conversion of Debentures or any series of Debentures which are by their terms convertible in accordance with the provisions of Article 6; (aa) "Counsel" means a barrister or solicitor or firm of barristers or solicitors retained or employed by the Trustee or retained or employed by the Corporation and acceptable to the Trustee; (bb) "Current Market Price" means, generally, the volume weighted average trading price of the Common Shares on the Toronto Stock Exchange, if the Common Shares are listed on the Toronto Stock Exchange, for the 20 consecutive trading days ending on the fifth trading day preceding the applicable date.If the Common Shares are not listed on the Toronto Stock Exchange, reference shall be made for the purpose of the above calculation to the principal securities exchange or market on which the Common Shares are listed or quoted or if no such prices are available "Current Market Price" shall be the fair value of a Common Share as reasonably determined by the Board of Directors; (cc) "Date of Conversion" has the meaning ascribed thereto in Section 6.4(b); (dd) "Debenture Liabilities" has the meaning ascribed thereto in Section 5.1; 3 (ee) "Debentureholders" or "holders" means the Persons for the time being entered in the register for Debentures as registered holders of Debentures or any transferees of such Persons by endorsement or delivery; (ff) "Debentures" means the debentures, notes or other evidence of indebtedness of the Corporation issued and certified hereunder, or deemed to be issued and certified hereunder, including, without limitation, the Initial Debentures, and for the time being outstanding, whether in definitive or interim form; (gg) "Defeased Debentures" has the meaning ascribed thereto in Section 9.6(b); (hh) "Depository" means, with respect to the Debentures of any series issuable or issued in the form of one or more Global Debentures, the person designated as depository by the Corporation pursuant to Section 3.2 until a successor depository shall have become such pursuant to the applicable provisions of this Indenture, and thereafter "Depository" shall mean each person who is then a depository hereunder, and if at any time there is more than one such person, "Depository" as used with respect to the Debentures of any series shall mean each depository with respect to the Global Debentures of such series; (ii) "Depository Participant" means a broker, dealer, bank, other financial institution or other person for whom, from time to time, a Depository effects book entry for a Global Debenture deposited with the Depository; (jj) "Effective Date" has the meaning ascribed thereto in Section 2.4(k)(i); (kk) "Event of Default" has the meaning ascribed thereto in Section 8.1; (ll) "Extraordinary Resolution" has the meaning ascribed thereto in Section 13.12; (mm) "Freely Tradeable" means, in respect of shares of capital of any class of any corporation, shares which: (i) are issuable without the necessity of filing a prospectus or any other similar offering document (other than such prospectus or similar offering document that has already been filed) under Applicable Securities Legislation and such issue does not constitute a distribution (other than a distribution already qualified by prospectus or similar offering document) under Applicable Securities Legislation; and (ii) can be traded by the holder thereof without any restriction under Applicable Securities Legislation, such as hold periods, except in the case of a distribution by a control person; (nn) "Fully Registered Debentures" means Debentures registered as to both principal and interest; (oo) "generally accepted accounting principles" or "GAAP" means generally accepted accounting principles from time to time approved by the Canadian Institute of Chartered Accountants (including as further described in Section 1.16); (pp) "Global Debenture" means a Debenture that is issued to and registered in the name of the Depository, or its nominee, pursuant to Section 2.6 for purposes of being held by or on behalf of the Depository as custodian for participants in the Depository's book-entry only registration system; (qq) "Government Obligations" means securities issued or guaranteed by the Government of Canada or any province thereof; (rr) "Guarantees" means any guarantee, undertaking to assume, endorse, contingently agree to purchase, or to provide funds for the payment of, or otherwise become liable in respect of, any indebtedness, liability or obligation of any Person; (ss) "Initial Debentures" means the Debentures designated as "5.00% Convertible Unsecured Subordinated Debentures" and described in Section 2.4; 4 (tt) "Interest Account" has the meaning ascribed thereto in Section 10.1(h); (uu) "Interest Obligation" means the obligation of the Corporation to pay interest on the Debentures, as and when the same becomes due; (vv) "Interest Payment Date" means a date specified in a Debenture as the date on which interest on such Debenture shall become due and payable; (ww) "Legended Debentures" means Debentures bearing the legend provided for in Section 2.14; (xx) "Make Whole Premium" has the meaning ascribed thereto in Section 2.4(k)(i); (yy) "Make Whole Premium Shares" has the meaning ascribed thereto in Section 2.4(k)(ii); (zz) "Maturity Account" means an account or accounts required to be established by the Corporation (and which shall be maintained by and subject to the control of the Trustee) for each series of Debentures issued pursuant to and in accordance with this Indenture; (aaa) "Maturity Date" means the date specified for maturity of any Debentures; (bbb) "Maturity Notice" has the meaning ascribed thereto in Section 2.4(g); (ccc) "MI 62-104" means Multilateral Instrument 62-104 - Take-Over Bids and Issuer Bids; (ddd) "Offer Price" has the meaning ascribed thereto in Section 2.4(j)(i); (eee) "Offeror's Notice" has the meaning ascribed thereto in Section 12.3; (fff) "Offering" means the public offering by short form prospectus dated December22, 2009 of up to $86,250,000 in aggregate principal amount of Initial Debentures; (ggg) "Officers' Certificate" means a certificate of the Corporation signed by any two authorized officers or directors of the Corporation, in their capacities as officers or directors of the Corporation, and not in their personal capacities; (hhh) "Periodic Offering" means an offering of Debentures of a series from time to time, the specific terms of which Debentures, including, without limitation, the rate or rates of interest, if any, thereon, the stated maturity or maturities thereof and the redemption provisions, if any, with respect thereto, are to be determined by the Corporation upon the issuance of such Debentures from time to time; (iii) "Person" includes an individual, corporation, company, partnership, joint venture, association, trust, trustee, unincorporated organization or government or any agency or political subdivision thereof (and for the purposes of the definition of "Change of Control", in addition to the foregoing, "Person" shall include any syndicate or group that would be deemed to be a "Person" under MI 62-104); (jjj) "Prior Debentures" means, collectively, the 6.50% convertible unsecured subordinated debentures of the Corporation due June 30, 2010, the 7.75% convertible unsecured debentures of the Corporation due December1, 2011, and the 8.00% convertible unsecured subordinated debentures of the Corporation due December31, 2011; (kkk) "Privacy Laws" has the meaning ascribed thereto in Section 15.19; (lll) "Redemption Date" has the meaning ascribed thereto in Section 4.3; (mmm) "Redemption Notice" has the meaning ascribed thereto in Section 4.3; 5 (nnn) "Redemption Price" means, in respect of a Debenture, the amount, including accrued and unpaid interest up to (but excluding) the Redemption Date fixed for such Debenture, payable on the Redemption Date, which amount may be payable by the issuance of Freely Tradeable Common Shares as provided for in Section 4.6; (ooo) "Regulation S" means Regulation S adopted by the United States Securities and Exchange Commission under the 1933 Act; (ppp) "Senior Creditor" means a holder or holders of Senior Indebtedness and includes any representative or representatives, agent or agents or trustee or trustees of any such holder or holders; (qqq) "Senior Indebtedness" means all obligations, liabilities and indebtedness of the Corporation and its Subsidiaries which would, in accordance with GAAP, be classified upon a consolidated balance sheet of the Corporation as liabilities of the Corporation or its Subsidiaries and, whether or not so classified, shall include (without duplication): (a) indebtedness of the Corporation or its Subsidiaries for borrowed money; (b) obligations of the Corporation or its Subsidiaries evidenced by bonds, debentures, notes or other similar instruments; (c) obligations of the Corporation or its Subsidiaries arising pursuant or in relation to bankers' acceptances, letters of credit and letters of guarantee (including payment and reimbursement obligations in respect thereof) or indemnities issued in connection therewith; (d) obligations of the Corporation or its Subsidiaries under any swap, hedging or other similar contracts or arrangements; (e) obligations of the Corporation or its Subsidiaries under Guarantees, indemnities, assurances, legally binding comfort letters or other contingent obligations relating to the Senior Indebtedness or other obligations of any other person which would otherwise constitute Senior Indebtedness within the meaning of this definition; (f) all indebtedness of the Corporation or its Subsidiaries representing the deferred purchase price of any property including, without limitation, purchase money mortgages; (g) accounts payable to trade creditors; (h) all renewals, extensions and refinancing of any of the foregoing; and (i) all costs and expenses incurred by or on behalf of the holder of any Senior Indebtedness in enforcing payment or collection of any such Senior Indebtedness, including enforcing any security interest securing the same. "Senior Indebtedness" shall not include the Prior Debentures or any indebtedness that would otherwise be Senior Indebtedness if it is expressly stated to be subordinate to or rank pari passu with the Debentures; (rrr) "Senior Security" means all mortgages, liens, pledges, charges (whether fixed or floating), security interests or other encumbrances of any kind, contingent or absolute, held by or on behalf of any Senior Creditor and in any manner securing any Senior Indebtedness; (sss) "Serial Meeting" has the meaning ascribed thereto in Section 13.2(b)(i); (ttt) "Stock Price" has the meaning ascribed thereto in Section 2.4(k)(ii); (uuu) "Subsidiary" has the meaning ascribed thereto in the Securities Act (Alberta); (vvv) "Time of Expiry" means the time of expiry of certain rights with respect to the conversion of Debentures under Article 6 which is to be set forth separately in the form and terms for each series of Debentures which by their terms are to be convertible; (www) "Total Offer Price" has the meaning ascribed thereto in Section 2.4(j)(i); (xxx) "trading day" means, with respect to the Toronto Stock Exchange or other market for securities, any day on which such exchange or market is open for trading or quotation; (yyy) "Trustee" means Computershare Trust Company of Canada, or its successor or successors for the time being as trustee hereunder; (zzz) "Unclaimed Funds Return Date" has the meaning ascribed thereto in Section2.4(j)(vii); 6 (aaaa) "United States" means the United States of America, its territories and possessions, any state of the United States and the District of Columbia; (bbbb) "U.S. Legend" has the meaning ascribed thereto in Section 2.14(a); (cccc) "VWAP" means the volume weighted average trading price of the Common Shares for the applicable period (which must be calculated utilizing days in which the Common Shares actually trade) on the Toronto Stock Exchange (or if the Common Shares are no longer traded on the Toronto Stock Exchange, on such other exchange as the Common Shares are then traded); (dddd) "Written Direction of the Corporation" means an instrument in writing signed by any one officer or director of the Corporation; (eeee) "1933 Act" means the United States Securities Act of 1933, as amended; and (ffff) "90% Redemption Right" has the meaning ascribed thereto in Section 2.4(j)(ii). Meaning of "Outstanding" Every Debenture certified and delivered by the Trustee hereunder shall be deemed to be outstanding until it is cancelled, converted or redeemed or delivered to the Trustee for cancellation, conversion or redemption or monies and/or Common Shares, as the case may be, for the payment thereof shall have been set aside under Section 9.2, provided that: (a) Debentures which have been partially redeemed, purchased or converted shall be deemed to be outstanding only to the extent of the unredeemed, unpurchased or unconverted part of the principal amount thereof; (b) when a new Debenture has been issued in substitution for a Debenture which has been lost, stolen or destroyed, only one of such Debentures shall be counted for the purpose of determining the aggregate principal amount of Debentures outstanding; and (c) for the purposes of any provision of this Indenture entitling holders of outstanding Debentures to vote, sign consents, requisitions or other instruments or take any other action under this Indenture, or to constitute a quorum of any meeting of Debentureholders, Debentures owned directly or indirectly, legally or equitably, by the Corporation shall be disregarded except that: (i) for the purpose of determining whether the Trustee shall be protected in relying on any such vote, consent, requisition or other instrument or action, or on the holders of Debentures present or represented at any meeting of Debentureholders, only the Debentures which the Trustee knows are so owned shall be so disregarded; and (ii) Debentures so owned which have been pledged in good faith other than to the Corporation shall not be so disregarded if the pledgee shall establish to the satisfaction of the Trustee the pledgee's right to vote such Debentures, sign consents, requisitions or other instruments or take such other actions in his discretion free from the control of the Corporation or a Subsidiary of the Corporation. Interpretation In this Indenture: (a) words importing the singular number or masculine gender shall include the plural number or the feminine or neuter genders, and vice versa; 7 (b) all references to Articles and Schedules refer, unless otherwise specified, to articles of and schedules to this Indenture; (c) all references to Sections refer, unless otherwise specified, to Sections, subsections or clauses of this Indenture; (d) words and terms denoting inclusiveness (such as "include" or "includes" or "including"), whether or not so stated, are not limited by and do not imply limitation of their context or the words or phrases which precede or succeed them; (e) reference to any agreement or other instrument in writing means such agreement or other instrument in writing as amended, modified, replaced or supplemented from time to time; (f) unless otherwise indicated, reference to a statute shall be deemed to be a reference to such statute as amended, re-enacted or replaced from time to time; and (g) unless otherwise indicated, time periods within which a payment is to be made or any other action is to be taken hereunder shall be calculated by including the day on which the period commences and excluding the day on which the period ends. Headings, Etc The division of this Indenture into Articles and Sections, the provision of a Table of Contents and the insertion of headings are for convenience of reference only and shall not affect the construction or interpretation of this Indenture or of the Debentures. Time of Essence Time shall be of the essence of this Indenture. Monetary References Whenever any amounts of money are referred to herein, such amounts shall be deemed to be in lawful money of Canada unless otherwise expressed. Invalidity, Etc. Any provision hereof which is prohibited or unenforceable shall be ineffective only to the extent of such prohibition or unenforceability, without invalidating the remaining provisions hereof. Language Each of the parties hereto hereby acknowledges that it has consented to and requested that this Indenture and all documents relating thereto, including, without limiting the generality of the foregoing, the form of Debenture attached hereto as Schedule A, be drawn up in the English language only. Successors and Assigns All covenants and agreements of the Corporation in this Indenture and the Debentures shall bind its successors and assigns, whether so expressed or not. All covenants and agreements of the Trustee in this Indenture shall bind its successors. 8 Severability In case any provision in this Indenture or in the Debentures shall be invalid, illegal or unenforceable, such provision shall be deemed to be severed herefrom or therefrom and the validity, legality and enforceability of the remaining provisions shall not in any way be affected, prejudiced or impaired thereby. Entire Agreement This Indenture and all supplemental indentures and Schedules hereto and thereto, and the Debentures issued hereunder and thereunder, together constitute the entire agreement between the parties hereto with respect to the indebtedness created hereunder and thereunder and under the Debentures and supersedes as of the date hereof all prior memoranda, agreements, negotiations, discussions and term sheets, whether oral or written, with respect to the indebtedness created hereunder or thereunder and under the Debentures. Benefits of Indenture Nothing in this Indenture or in the Debentures, express or implied, shall give to any Person, other than the parties hereto and their successors hereunder, any paying agent, the holders of Debentures, the Senior Creditors (to the extent provided in Article 5 only), and (to the extent provided in Section 8.11) the holders of Common Shares, any benefit or any legal or equitable right, remedy or claim under this Indenture. Applicable Law and Attornment This Indenture, any supplemental indenture and the Debentures shall be governed by and interpreted in accordance with the laws of the Province of Alberta and the federal laws of Canada applicable therein and shall be treated in all respects as Alberta contracts. With respect to any suit, action or proceedings relating to this Indenture, any supplemental indenture or any Debenture, the Corporation, the Trustee and each holder irrevocably submit and attorn to the non-exclusive jurisdiction of the courts of the Province of Alberta. Currency of Payment Unless otherwise indicated in a supplemental indenture with respect to any particular series of Debentures, all payments to be made under this Indenture or a supplemental indenture shall be made in Canadian dollars. Non-Business Days Whenever any payment to be made hereunder shall be due, any period of time would begin or end, any calculation is to be made or any other action is to be taken on, or as of, or from a period ending on, a day other than a Business Day, such payment shall be made, such period of time shall begin or end, such calculation shall be made and such other action shall be taken, as the case may be, unless otherwise specifically provided herein, on or as of the next succeeding Business Day without any additional interest, cost or charge to the Corporation. Accounting Terms Except as hereinafter provided or as otherwise indicated in this Indenture, all calculations required or permitted to be made hereunder pursuant to the terms of this Indenture shall be made in accordance with GAAP. For greater certainty, GAAP shall include any accounting standards, including International Financial Reporting Standards, that may from time to time be approved for general application by the Canadian Institute of Chartered Accountants. Calculations The Corporation shall be responsible for making all calculations called for hereunder including, without limitation, calculations of Current Market Price.The Corporation shall make such calculations in good faith and, absent manifest error, the Corporation's calculations shall be final and binding on holders and the Trustee.The Corporation will provide a schedule of its calculations to the Trustee and the Trustee shall be entitled to rely conclusively on the accuracy of such calculations without independent verification. 9 Schedules The following Schedules are incorporated into and form part of this Indenture: Schedule "A" - Form of Initial Debenture Schedule "B" - Form of Redemption Notice Schedule "C" - Form of Maturity Notice Schedule "D" - Form of Notice of Conversion Schedule "E" - Seller's Certificate for Removal of Legend In the event of any inconsistency between the provisions of any Section of this Indenture and the provisions of the Schedules which form a part hereof, the provisions of this Indenture shall prevail to the extent of the inconsistency. ARTICLE2 THE DEBENTURES Limit of Debentures Subject to the limitation in respect of the Initial Debentures set out in Section 2.4(a), the aggregate principal amount of Debentures authorized to be issued under this Indenture is unlimited, but Debentures may be issued only upon and subject to the conditions and limitations herein set forth. Terms of Debentures of any Series The Debentures may be issued in one or more series. There shall be established herein or in or pursuant to one or more indentures supplemental hereto, prior to the initial issuance of Debentures of any particular series: (a) the designation of the Debentures of the series (which need not include the term "Debentures"), which shall distinguish the Debentures of the series from the Debentures of all other series; (b) any limit upon the aggregate principal amount of the Debentures of the series that may be certified and delivered under this Indenture (except for Debentures certified and delivered upon registration of, transfer of, amendment of, or in exchange for, or in lieu of, other Debentures of the series pursuant to Sections 2.9, 2.10, 3.2, 3.3 and 3.6 and Articles 4 and 6); (c) the date or dates on which the principal of the Debentures of the series is payable; (d) the rate or rates at which the Debentures of the series shall bear interest, if any, the date or dates from which such interest shall accrue, on which such interest shall be payable and on which record date, if any, shall be taken for the determination of holders to whom such interest shall be payable and/or the method or methods by which such rate or rates or date or dates shall be determined; (e) the place or places where the principal of and any interest on Debentures of the series shall be payable or where any Debentures of the series may be surrendered for registration of transfer or exchange; (f) the right, if any, of the Corporation to redeem Debentures of the series, in whole or in part, at its option and the period or periods within which, the price or prices at which and any terms and conditions upon which, Debentures of the series may be so redeemed; 10 (g) the obligation, if any, of the Corporation to redeem, purchase or repay Debentures of the series pursuant to any mandatory redemption, sinking fund or analogous provisions or at the option of a holder thereof and the price or prices at which, the period or periods within which, the date or dates on which, and any terms and conditions upon which, Debentures of the series shall be redeemed, purchased or repaid, in whole or in part, pursuant to such obligations; (h) if other than denominations of $1,000 and any integral multiple thereof, the denominations in which Debentures of the series shall be issuable; (i) subject to the provisions of this Indenture, any trustee, Depositories, authenticating or paying agents, transfer agents or registrars or any other agents with respect to the Debentures of the series; (j) any other events of default or covenants with respect to the Debentures of the series; (k) whether and under what circumstances the Debentures of the series will be convertible into or exchangeable for securities of any Person; (l) the form and terms of the Debentures of the series; (m) if applicable, that the Debentures of the series shall be issuable in whole or in part as one or more Global Debentures and, in such case, the Depository or Depositories for such Global Debentures in whose name the Global Debentures will be registered, and any circumstances other than or in addition to those set forth in Section 2.9 or 3.2 or those applicable with respect to any specific series of Debentures, as the case may be, in which any such Global Debenture may be exchanged for Fully Registered Debentures, or transferred to and registered in the name of a person other than the Depository for such Global Debentures or a nominee thereof; (n) if other than Canadian currency, the currency in which the Debentures of the series are issuable; and (o) any other terms of the Debentures of the series (which terms shall not be inconsistent with the provisions of this Indenture). All Debentures of any one series shall be substantially identical, except as may otherwise be established herein or by or pursuant to a resolution of the Board of Directors, Officers' Certificate or in an indenture supplemental hereto. All Debentures of any one series need not be issued at the same time and may be issued from time to time, including pursuant to a Periodic Offering, consistent with the terms of this Indenture, if so provided herein, by or pursuant to such resolution of the Board of Directors, Officers' Certificate or in an indenture supplemental hereto. Form of Debentures Except in respect of the Initial Debentures, the form of which is provided for herein, the Debentures of each series shall be substantially in such form or forms (not inconsistent with this Indenture) as shall be established herein or by or pursuant to one or more resolutions of the Board of Directors (or to the extent established pursuant to, rather than set forth in, a resolution of the Board of Directors, in an Officers' Certificate detailing such establishment) or in one or more indentures supplemental hereto, in each case with such appropriate insertions, omissions, substitutions and other variations as are required or permitted by this Indenture, and may have imprinted or otherwise reproduced thereon such legend or legends or endorsements, not inconsistent with the provisions of this Indenture, as may be required to comply with any law or with any rules or regulations pursuant thereto or with any rules or regulations of any securities exchange or securities regulatory authority or to conform to general usage, all as may be determined by the directors or officers of the Corporation executing such Debentures on behalf of the Corporation, as conclusively evidenced by their execution of such Debentures. 11 Form and Terms of Initial Debentures (a) The first series of Debentures (the "Initial Debentures") authorized for issue immediately is limited to an aggregate principal amount of $86,250,000 and shall be designated as "5.00%Convertible Unsecured Subordinated Debentures". (b) The Initial Debentures shall be dated as of the date of closing of the Offering and shall mature January30, 2015 (the "Maturity Date" for the Initial Debentures). (c) The Initial Debentures shall bear interest from the date of issue at the rate of 5.00% per annum (based on a year of 360 days comprised of twelve 30 day months), payable in arrears in equal (with the exception of the first interest payment which will include interest from and including the date of closing of the Offeringas set forth below) semi-annual payments in arrears on January31 and July31 in each year, the first such payment to fall due on July31, 2010 and the last such payment (representing interest payable from the last Interest Payment Date to, but excluding, the Maturity Date of the Initial Debentures) to fall due on January30, 2015, payable after as well as before maturity and after as well as before default, with interest on amounts in default at the same rate, compounded semi-annually. For certainty, the first interest payment will include interest accrued from and including the date of closing of the Offering to, but excluding July31, 2010, which will be equal to $29.44 for each $1,000 principal amount of Initial Debentures. The record dates for the payment of interest on the Initial Debentures will be January15 and July15 in each year (or the first Business Day prior to such date if not a Business Day). (d) The Initial Debentures will be redeemable in accordance with the terms of Article 4, provided that the Initial Debentures will not be redeemable on or before January31, 2013, except in the event of the satisfaction of certain conditions after a Change of Control has occurred as outlined herein. On and after January31, 2013 and prior to the Maturity Date, provided that the Current Market Price at the time of the Redemption Notice is at least 125% of the Conversion Price, the Initial Debentures may be redeemed at the option of the Corporation in whole or in part from time to time on notice as provided for in Section 4.3 at a Redemption Price equal to their principal amount plus accrued and unpaid interest thereon up to (but excluding) the Redemption Date. The Redemption Notice for the Initial Debentures shall be substantially in the form of Schedule B.In connection with the redemption of the Initial Debentures, the Corporation may, at its option and subject to the provisions of Section 4.6 and subject to regulatory approval, elect to satisfy its obligation to pay all or a portion of the aggregate Redemption Price of the Initial Debentures to be redeemed by issuing and delivering to the holders of such Initial Debentures, such number of Freely Tradeable Common Shares as is obtained by dividing the aggregate Redemption Price by 95%of the Current Market Price in effect on the Redemption Date. If the Corporation elects to exercise such option, it shall so specify and provide details in the Redemption Notice. (e) The Initial Debentures will be subordinated to the Senior Indebtedness of the Corporation in accordance with the provisions of Article 5.In accordance with Section 2.12, the Initial Debentures will rank pari passu with each other series of Debentures issued under this Indenture or under indentures supplemental to this Indenture (regardless of their actual date or terms of issue) and, except as prescribed by law, with all other existing and future unsecured indebtedness of the Corporation (including the Prior Debentures) other than Senior Indebtedness. (f) Upon and subject to the provisions and conditions of Article 6 and Section 3.7, the holder of each Initial Debenture shall have the right at such holder's option, prior to the close of business on the earlier of (i) the Business Day immediately preceding the Maturity Date of the Initial Debentures; or (ii) if the Initial Debentures are called for redemption, on the Business Day immediately preceding the date specified by the Corporation for redemption of the Initial Debentures; (iii) if called repurchase pursuant to a Change of Control, on the Business Day immediately preceding the payment date, subject to the satisfaction of certain conditions, by notice to the holders of Initial Debentures in accordance with Sections 2.4(d) and 4.3 (the earlier of which will be the "Time of Expiry" for the purposes of Article 6 in respect of the Initial Debentures), to convert any part, being $1,000 or an integral multiple thereof, of the principal amount of a Debenture into Common Shares at the Conversion Price in effect on the Date of Conversion.To the extent a redemption is a redemption in part only of the Initial Debentures, such right to convert, if not exercised prior to the applicable Time of Expiry, shall survive as to any Initial Debentures not redeemed or converted and be applicable to the next succeeding Time of Expiry. 12 The Conversion Price in effect on the date hereof for each Common Share to be issued upon the conversion of Initial Debentures shall be equal to $8.60 such that approximately 116.2791 Common Shares shall be issued for each $1,000 principal amount of Initial Debentures so converted.Except as provided below, no adjustment in the number of Common Shares to be issued upon conversion will be made for dividends or distributions on Common Shares issuable upon conversion, the record date for the payment of which precedes the date upon which the holder becomes a holder of Common Shares in accordance with Article 6, or for interest accrued on Initial Debentures surrendered.No fractional Common Shares will be issued, and holders will receive a cash payment in satisfaction of any fractional interest based on the Current Market Price as of the Date of Conversion.The Conversion Price applicable to and the Common Shares, securities or other property receivable on the conversion of the Initial Debentures is subject to adjustment pursuant to the provisions of Section 2.4(k) and Section 6.5. Holders converting their Initial Debentures will receive, in addition to the applicable number of Common Shares, accrued and unpaid interest (less any taxes required to be deducted) in respect of the Initial Debentures surrendered for conversion up to but excluding the Date of Conversion from, and including, the most recent Interest Payment Date in accordance with Section 6.4(e). For clarity, payment of such interest, whether in cash or by delivery of Freely Tradeable Common Shares pursuant to the exercise of the Common Share Interest Payment Election, may, at the option of the Corporation, be paid on the next regularly scheduled Interest Payment Date following the Date of Conversion. Holders of Initial Debentures surrendered for conversion during the period from the close of business on any regular record date for the payment of interest on the Initial Debentures to the opening of business on the next succeeding Interest Payment Date will receive the semi-annual interest payable on such Initial Debentures on the corresponding Interest Payment Date notwithstanding the conversion.In the event that a holder of Debentures exercises their conversion right following a Redemption Notice by the Corporation and during the period from the close of business on any regular record date for the payment of interest on the Initial Debentures to the opening of business on the next succeeding Interest Payment Date, such holder will be entitled to receive accrued and unpaid interest, in addition to the applicable number of Common Shares to be received on conversion, for the period from the last Interest Payment Date to (but excluding) the date of conversion. The Conversion Price will not be adjusted for accrued interest. Notwithstanding any other provisions of this Indenture, if a Debenture is surrendered for conversion on an Interest Payment Date or during the five preceding Business Days, the person or persons entitled to receive Common Shares in respect of the Debenture so surrendered for conversion shall not become the holder or holders of record of such Common Shares until the Business Day following such Interest Payment Date. A Debenture in respect of which a holder has accepted a notice in respect of a Change of Control Purchase Offer pursuant to the provisions of Section 2.4(j) may be surrendered for conversion only if such notice is withdrawn in accordance with this Indenture. (g) On redemption or maturity of the Initial Debentures, the Corporation may, at its option and subject to the provisions of Section 4.6 and Section 4.10, as applicable, and subject to regulatory approval, elect to satisfy its obligation to pay all or a portion of the aggregate principal amount of the Initial Debentures due on redemption or maturity, together with all accrued but unpaid interest thereon, by issuing and delivering to such holders of Initial Debentures Freely Tradeable Common Shares pursuant to the provisions of Sections 4.6 and 4.10, as applicable. If the Corporation elects to exercise such option, it shall provide details in the Redemption Notice or deliver a maturity notice (the "Maturity Notice") to the holders of the Initial Debentures in substantially the form of Schedule C and provide the necessary details. 13 (h) The Initial Debentures shall be issued in denominations of $1,000 and integral multiples of $1,000. Each Initial Debenture and the certificate of the Trustee endorsed thereon shall be issued in substantially the form set out in Schedule A, with such insertions, omissions, substitutions or other variations as shall be required or permitted by this Indenture, and may have imprinted or otherwise reproduced thereon such legend or legends or endorsements, not inconsistent with the provisions of this Indenture, as may be required to comply with any law or with any rules or regulations pursuant thereto or with any rules or regulations of any securities exchange or securities regulatory authority or to conform with general usage, all as may be determined by the Board of Directors executing such Initial Debenture in accordance with Section 2.7 hereof, as conclusively evidenced by their execution of an Initial Debenture. Each Initial Debenture shall additionally bear such distinguishing letters and numbers as the Trustee shall approve. Notwithstanding the foregoing, an Initial Debenture may be in such other form or forms as may, from time to time, be, approved by a resolution of the Board of Directors, or as specified in an Officers' Certificate. The Initial Debentures may be engraved, lithographed, printed, mimeographed or typewritten or partly in one form and partly in another. Except in respect of Initial Debentures that are subject to U.S. securities laws restrictions on transfer as set forth in Section2.14, which shall be issued in the form of definitive certificates, the Initial Debentures shall be issued as a Global Debenture and the Global Debenture will be registered in the name of the Depository which, as of the date hereof, shall be CDS Clearing and Depository Services Inc. (or any nominee of the Depository). No beneficial holder will receive definitive certificates representing their interest in Debentures except as provided in this Section 2.4(h) and Section 3.2. A Global Debenture may be exchanged for Debentures in registered form that are not Global Debentures, or transferred to and registered in the name of a person other than the Depository for such Global Debentures or a nominee thereof, as provided in Section 3.2. (i) Upon and subject to the provisions of Article 10, the Corporation may elect, from time to time, to satisfy its Interest Obligation on the Initial Debentures on any Interest Payment Date (including, for greater certainty, following conversion or upon maturity or redemption) by delivering Common Shares to the Trustee pursuant to the Common Share Interest Payment Election. (j) Within 30 days following the occurrence of a Change of Control, and subject to the provisions and conditions of this Section 2.4(j), the Corporation shall be obligated to offer to purchase all of the Initial Debentures then outstanding. The terms and conditions of such obligation are set forth below: (i) Within 30 days following the occurrence of a Change of Control, the Corporation shall deliver to the Trustee, and the Trustee shall promptly deliver to the holders of the Initial Debentures, a notice stating that there has been a Change of Control and specifying the date on which such Change of Control occurred and the circumstances or events giving rise to such Change of Control (a "Change of Control Notice") together with an offer in writing (the "Change of Control Purchase Offer") to purchase, on the Change of Control Purchase Date (as defined below), all (or any portion actually tendered to such offer) of the Initial Debentures then outstanding from the holders thereof made in accordance with the requirements of Applicable Securities Legislation at a price per Initial Debenture equal to 101% of the principal amount thereof (the "Offer Price") plus accrued and unpaid interest on such Initial Debentures up to, but excluding, the Change of Control Purchase Date(collectively, the "Total Offer Price"). If such Change of Control Purchase Date is after a record date for the payment of interest on the Initial Debentures but on or prior to an Interest Payment Date, then the interest payable on such date will be paid to the holder of record of the Debentures on the relevant record date.The "Change of Control Purchase Date" shall be the date that is 30 Business Days after the date that the Change of Control Notice and Change of Control Purchase Offer are delivered or mailed to holders of Initial Debentures. (ii) If 90% or more in aggregate principal amount of Initial Debentures outstanding on the date the Corporation provides the Change of Control Notice and the Change of Control Purchase Offer to holders of the Initial Debentures have been tendered for purchase pursuant to the Change of Control Purchase Offer on the expiration thereof, the Corporation has the right upon written notice provided to the Trustee within 10 days following the expiration of the Change of Control Purchase Offer, to redeem all the Initial Debentures remaining outstanding on the expiration of the Change of Control Purchase Offer at the Total Offer Price as at the Change of Control Purchase Date (the "90% Redemption Right"). 14 (iii) Upon receipt of notice that the Corporation has exercised or is exercising the 90% Redemption Right and is acquiring the remaining Initial Debentures, the Trustee shall promptly provide written notice to each Debentureholder that did not previously accept the Offer that: (A) the Corporation has exercised the 90% Redemption Right and is purchasing all outstanding Initial Debentures effective on the expiry of the Change of Control Purchase Offer at the Total Offer Price, and shall include a calculation of the amount payable to such holder as payment of the Total Offer Price as at the Change of Control Purchase Date; (B) each such holder must transfer their Initial Debentures to the Trustee on the same terms as those holders that accepted the Change of Control Purchase Offer and must send their respective Initial Debentures, duly endorsed for transfer, to the Trustee within 10 days after the sending of such notice; and (C) the rights of such holder under the terms of the Initial Debentures and this Indenture cease effective as of the date of expiry of the Change of Control Purchase Offer provided the Corporation has, on or before the time of notifying the Trustee of the exercise of the 90% Redemption Right, paid the Total Offer Price to, or to the order of, the Trustee and thereafter the Initial Debentures shall not be considered to be outstanding and the holder shall not have any right except to receive such holder's Total Offer Price upon surrender and delivery of such holder's Initial Debentures in accordance with the Indenture. (iv) The Corporation shall, on or before 11:00 a.m., Calgary Time, on the Business Day immediately prior to the Change of Control Purchase Date, deposit with the Trustee or any paying agent to the order of the Trustee, such sums of money as may be sufficient to pay the Total Offer Price of the Initial Debentures to be purchased or redeemed by the Corporation on the Change of Control Purchase Date (less any tax required by law to be deducted in respect of accrued and unpaid interest), provided the Corporation may elect to satisfy this requirement by providing the Trustee with a certified cheque or wire transfer for such amounts required under this Section 2.4(j)(iv) post-dated to the date of expiry of the Change of Control Purchase Offer. The Corporation shall also deposit with the Trustee a sum of money sufficient to pay any charges or expenses which may be incurred by the Trustee in connection with such purchase.
